By JUDGE THOMAS D. HORNE
The Court will deny the Motion for Stay filed by the defendants. Such motion must fail for several reasons. First, as counsel for the plaintiff has correctly observed, it is not a precondition to recovery for tortious interference that the breach or termination was justified. Secondly, this case has been on the docket of the Court for nearly fourteen months. Only now is a Third Party Motion for Judgment being filed against "Wieser." It has been represented that discovery has been ongoing in this case despite other litigation in Austria and Michigan. Time standards have been developed in the Commonwealth mandating the completion of cases on the civil docket within two years. The addition of the third party defendant will naturally prolong these proceedings.
In order to bring this case to a conclusion and for the proper management of the docket of this Court, the Motion should be denied.
Lastly, counsel have alluded to the additional effort and possible duplication of discovery which will arise should the Motion not be granted. However, the Court finds no true discernable prejudice which has been claimed by defendants that will follow a denial of the Motion.